Title: To Benjamin Franklin from Le Roy, [24 June 1777]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Dear Sir
Passy Tuesday morning [June 24, 1777]
Your grandson M. Franklin told me Yesterday as I was coming from Paris That you were so good to invite The whole family to dinner for next friday, Me. LeRoy I and the little Basil. But as M. Franklin seemed to me not very certain of the Day I sent my man to ask you whether Your Dinner is really for friday and not for Thursday because as I go to morrow to Paris I should be glad to know exactly The Day you have fixed upon.
If you have some moments to spare or that you know not what to make of I send you the last proof of the memoir I writ four years ago about the form to be given to the conductors That you may read it and send me your observations upon it, Tho’ as the Emperor told me you have lefft off Physicks for Politicks. You’ll be a little surprised that This memoir being read in 1773 it be printed only in 1777. But the printing of our memoirs have been so much retarded by our ancien Secretary M. De Fouchy that this volume might not be printed yet if we had not a new Secretary M. De Condorcet. But I beg your pardon To Trespass on your time in that manner. Accept Dear friend of my best compliments
Le Roy
PS Pray Dear Friend be so good to send me back that proof when you will have read it.

 
Addressed: a Monsieur / Monsieur Franklin / de l’Academie des sciences / a Passy
Notation: Le Roy
